Title: John Jay to John Adams, 15 Jun. 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir
            
            

              New York

              15th: June 1786
            
          

          At the Request of General Washington I commit to your Care the
            enclosed Letter for Mrs. Mc.Cauly Graham which I have received from him—the Vessel that carries this is
            preparing to sail—You shall hear from me again by Capt.
            Coupar—
          I am Dr Sir / Your Friend &
              Servt.
          
            
              John Jay—
            
          
        